Citation Nr: 0917809	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-09 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for paravertebral 
myositis, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from January 1981 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The Board previously remanded this claim in September 
2007 for the inclusion of a September 2006 magnetic resonance 
imaging (MRI) study at the Washington, DC medical center. The 
Veteran identified this outstanding medical record at the 
October 2006 Board hearing, and the RO obtained all records 
of medical treatment at the Washington, DC medical center 
from 2005 to 2007. There is no record of a MRI study taking 
place in September 2006. Given the current record, the Board 
finds the case is ready for appellate review. 


FINDING OF FACT

The Veteran's service connected paravertebral myositis is not 
productive of a limitation of motion in the forward flexion 
of less than 30 degrees; nor is ankylosis present. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for service 
connected paravertebral myositis are not approximated. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1-4.7, 4.71a, Diagnostic Codes 5021, 5243 
(2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in July 2004, May 
2006, and October 2007. These letters effectively satisfied 
the notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part recently. These revisions are effective as of 
May 30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until a May 2006 letter. Although this notification 
obligation was not met before initial RO decision in August 
2004, the Board finds this timing error non-prejudicial since 
he was afforded an opportunity to respond before the RO in 
light of this notice in the December 2008 Supplemental 
Statement of the Case. 
See Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Additionally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. 

The letters sent to the Veteran in July 2004, May 2006, and 
October 2007 do not meet the requirements of Vazquez-Flores. 
However, the two most recent correspondences from VA to the 
Veteran have been returned as undeliverable in September 2007 
and in January 2009.  The record does not show the Veteran 
making any attempt to inform VA of his current address. There 
is no burden on the part of VA to turn up heaven and earth to 
determine his whereabouts. See Hyson v. Brown, 5 Vet. App. 
262, 265 (1993). Given the Veteran's unavailability, the 
Board finds that any present attempt to give the Veteran 
further notice for his claim would be futile.  

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records and VA treatment records are associated 
with the claims file. Additionally, the Veteran was afforded 
a VA examination for his disability. 

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.




Analysis

The Veteran contends his service connected paravertebral 
myositis approximates the criteria for a rating in excess of 
20 percent. The record does not show the Veteran experienced 
a limitation in motion in his back due to his service 
connected paravertebral myositis to warrant a rating in 
excess of 20 percent. The claim is denied. 

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings. Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's paravertebral myositis disability is presently 
rated as 20 percent disabling under Diagnostic Codes 5021-
5295. Regulations provide that myositis will be rated as 
arthritis based on limitation of motion of the affected 
parts. 38 C.F.R. § 4.71, Diagnostic Code 5021 (Noted under 
Diagnostic Code 5024). Since the Veteran is already in 
receipt of a 20 percent rating for paravertebral myositis, 
the Board will consider whether a higher rating for 
paravertebral myositis is warranted as limitation of motion 
of the back under the General Formula for Diseases and 
Injuries of the Spine (General Rating Formula). 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5021, 5243. The previous rating 
code regarding limitation of motion for the spine found at 38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2003) is not applicable 
since the Veteran filed the present claim in June 2004 and 
the rating code changed effective September 26, 2003. See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).

Under the General Rating Formula, a 30 percent rating is 
assigned for favorable ankylosis of the entire cervical 
spine. A 40 percent rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine and unfavorable ankylosis of the entire 
spine warrants a 100 percent rating.

The Board must consider a Veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes. 38 C.F.R. §§  4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996). The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a Veteran. In accordance, the 
Veteran's reports of pain have been considered in conjunction 
with the Board's review of the limitation of motion 
diagnostic codes.

The record reflects periodic complaints and treatment for 
back pain from 1996 to 2007 at VA Medical Centers in Palm 
Beach, Florida and Washington, DC. Of pertinent interest is a 
January 2003 treatment note showing a limitation of motion of 
the forward flexion to 30 degrees. The Veteran reported 
constant pain and difficulty completing activities of daily 
living, such as household chores, due to the back pain. In a 
VA note, dated May 2007, the Veteran's physician noted that 
the Veteran could not walk further than 200 feet due to 
chronic back pain and a bulging disc in his low back.  

Prior to the present claim, the Veteran underwent multiple VA 
examinations for his paravertebral myositis disability. The 
Board notes that a September 1996 examination report showed 
that the Veteran experienced a civilian work-related back 
injury in June 1996 and sought workers compensation for this 
injury. 

For the present claim, the Veteran was afforded a July 2004 
VA examination. He reported constantly experiencing severe 
low back pain. Upon physical examination, the examiner found 
the Veteran's gait to be normal and that ankylosis was not 
present. The Veteran's range of motion of his lumbar spine 
was noted to be 90 degrees with a limitation of 30 to 20 
degrees due to pain upon repetitive use. MRI studies from 
March 2004 revealed disc herniation with annular tear at T12-
L1 and bulging discs at L4-5. The Veteran also underwent a 
motor examination for his neurologic complaints. The examiner 
diagnosed discogenic disease of the lumbar spine with sensory 
neuropathy. 

For a disability rating in excess of the current 20 percent, 
the evidence must show the Veteran experienced limitation of 
motion in his forward flexion of the lumbar spine 30 degrees 
or less; or, favorable ankylosis of the entire lumbar spine 
due to paravertebral myositis. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5021, 5243. The medical evidence does not show that the 
Veteran experienced a limitation of motion in his lumbar 
spine of less than 30 degrees due to his service connected 
paravertebral myositis. Although a January 2003 VA treatment 
note reflects that the range of motion of the Veteran's 
forward flexion was limited to 30 degrees, it is not clear 
that this is due to paravertebral myositis, as opposed to the 
June 1996 low back injury. 

The Veteran was advised of the need to submit evidence 
demonstrating an increased severity in his service connected 
paravertebral myositis by way of the July 2004 letter from 
the RO to him, but he has failed to do so. A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA. 38 U.S.C.A. § 5107(a). The 
evidence does not show that the Veteran's paravertebral 
myositis approximates the criteria for a rating in excess of 
20 percent. 38 C.F.R. §§ 4.1 - 4.7, 4.71a, Diagnostic Codes 
5021, 5243; DeLuca, supra. The claim for an increased rating 
is denied. 

The Board has also considered whether the schedular rating is 
inadequate. The VA schedule of ratings will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical. See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993). 38 C.F.R. Section 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria. According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The record does not include any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings. The veteran has not required frequent 
periods of hospitalization due to paravertebral myositis and 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings. The Board does not doubt that limitation caused by 
paravertebral myositis has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings. 
See 38 C.F.R. §§ 3.321(a) and 4.1. 38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability." See also Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 
Consequently, the Board finds that the current disability 
ratings assigned in this decision adequately reflect the 
clinically established impairment experienced by the veteran 
and higher ratings are denied on an extra-schedular basis.




ORDER

Rating in excess of 20 percent for service connected 
paravertebral myositis is denied. 



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


